Citation Nr: 1125228	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  08-23 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for service-connected diabetes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from July 1966 to 
July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for diabetes, the Board has characterized this issue as a claim of entitlement to a higher initial disability rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

The Veteran requested a Board personal hearing in July 2008.  Because the Veteran withdrew the hearing request in April 2011, the Board hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  
See 38 C.F.R. § 20.704(d) (2010); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).  

The issue of secondary service connection neuropathy of the feet has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

For the entire period of initial rating appeal, the Veteran's service-connected diabetes has required insulin and a restricted diet, but not regulation of activities.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 percent for diabetes have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Because it is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for diabetes, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App.112 (2007).  

The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A.  VA has obtained service records, private treatment records, VA treatment records, and other records identified by the Veteran.  

The Veteran has been afforded adequate examinations on the issue of diabetes.  VA provided the Veteran with an examination in February 2007.  The Veteran's history was taken, and complete examinations with clinical measures were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  Therefore, the Veteran has been afforded adequate examinations on the issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Initial Disability Rating Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  When the schedule does not provide a zero percent evaluation for in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2010).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Veteran has challenged the initial disability ratings assigned to the service-connected cervical spine disability and service-connected thoracic spine disability by seeking appellate review.  Fenderson, 12 Vet. App. at 125-26 (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as a "staged" rating.  Id. at 126.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.

Higher Initial Rating for Diabetes

The Veteran's appeal for an initial disability rating in excess of 20 percent for service-connected diabetes, currently before the Board, was received in November 2006.  The April 2007 rating decision on appeal granted service connection and assigned an initial disability rating of 20 percent for diabetes, effective from November 29, 2006.

DC 7913 provides for a 10 percent rating for diabetes mellitus that is manageable by restricted diet only.  A rating of 20 percent may be assigned for diabetes mellitus when insulin and a restricted diet or when an oral hypoglycemic agent and a restricted diet are required.  

A rating of 40 percent may be assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).

A rating of 60 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and the regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

A rating of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and the regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Note (1) to DC 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119.

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 20 percent for service-connected diabetes, for the entire initial rating period.

In the February 2007 VA examination, the Veteran reported that the diabetes made him sick and made him feel lightheaded and woozy.  The VA examiner reported that the Veteran had not been hospitalized for diabetes and reported no episodes of hypoglycemic reactions or ketoacidosis.  The VA examiner also assessed that the Veteran was required to follow a restricted diet, but that he was not restricted in his ability to perform strenuous activities.  The VA examiner also reported no peripheral neuropathy symptoms related to diabetes.  The VA examiner diagnosed Type 2 diabetes mellitus, and opined that the diabetes did not impair with functional activities.  

In a November 2007 VA Eye Consult, the VA examiner reported that the Veteran's diabetes was controlled with insulin.  In an April 2008 VA Annual Evaluation Note, the VA examiner reported that the Veteran's diabetes was controlled by medication and reported no signs of diabetic neuropathy.  In an April 2009 VA Annual Evaluation Note, the VA examiner reported that the Veteran had stopped taking insulin on his own, had gained weight, and was less active.  In an August 2009 VA Eye Consult, the VA examiner diagnosed Type 2 diabetes mellitus that was controlled with restricted diet.  In a July 2010 VA Annual Evaluation Note, the VA examiner reported the Veteran's diabetes to be under adequate control.  

In an August 2010 VA Primary Care Note, the Veteran reported numbness and tingling in the hands and feet.  In an August 2010 VA Primary Care Note, the Veteran requested to put back on diabetes medication, since he was unable to exercise as much as he wanted to.  In an October 2010 VA Outreach Note, the VA examiner diagnosed neuropathy of the feet that was stable on medication.  In a November 2010 VA Optometry Note, the VA examiner reported diabetes mellitus without retinopathy.  In a September 2010 VA Eye Consult, the VA examiner opined that the Veteran's diabetes was controlled with diet and evidenced no diabetic retinopathy.  In a November 2010 VA Primary Care Note, the VA examiner reported that the Veteran's lab results indicated worsened control of his diabetes.  

Based upon these findings, the initial evaluative framework of the assignment of a 20 percent rating for diabetes should remain in effect for the entirer initial rating period.  Despite the evidence showing the use of insulin and a restricted diet, the Board concludes that the medical evidence does not support a rating in excess of 20 percent for any period because for no period does the evidence show that the service-connected diabetes mellitus required regulation of activities.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007) (holding that the criteria for rating diabetes mellitus are conjunctive, and that each element of the criteria is needed to meet the requirements for the specified evaluation); see Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  In this regard, the February 2007 VA examiner opined that the Veteran was not restricted in his ability to perform strenuous activities.  To the contrary, the Veteran was encouraged to exercise regularly at an April 2009 visit to a VA outpatient clinic.  In a December 2010 VA Primary Care Note, the Veteran reported walking three to four times a day.  

The Board notes that the Veteran has reported that his activities have been limited by symptoms of diabetes; however, "regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  In Camacho, it was held that the evidence must show that it is medically necessary for a claimant to avoid strenuous occupational and recreational activities.  

The Veteran's diabetes has been found to be manifested by the use of insulin, medication, and dietary restrictions, but not regulation of activity as evidenced by medical evidence that occupational and recreational activities have been restricted, as required for a higher rating of 40 percent under DC 7913.  While the Veteran requires insulin injections and a restricted diet, as indicated, the evidence must exhibit "regulation of activities" to warrant an initial rating of 40 percent.  The record clearly shows that the Veteran's symptoms do not meet or more nearly approximate these criteria at any time during the initial rating period.  For these reasons, the Board finds that the criteria for a higher initial rating in excess of 20 percent for diabetes under Diagnostic Code 7913 have not been met for any period.  38 C.F.R. §§ 4.3, 4.7, 4.119.

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2010), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the symptoms and impairment of the Veteran's service-connected diabetes.  The service-connected diabetes rating criteria reasonably describe the Veteran's disability level and symptomatology.  They account for his medication regimen (insulin), as well as his restrictions in diet.  Because the schedular rating criteria is adequate to rate the Veteran's service-connected diabetes mellitus, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 

The Board acknowledges the Veteran's assertion that he experiences impairment as a result of his diabetes.  Specifically, the Veteran has reported pain and the inability to perform certain tasks.  He reports that he is unable to perform strenuous activities.  The Veteran, as a lay person, is competent to provide such evidence of how his diabetes affects his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or 

symptoms of injury or illness).  The Board has specifically considered the Veteran's statements and while the Board finds the Veteran credible, VA must consider only the rating criteria and other applicable regulations to rate a disability.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  


ORDER

A higher initial disability rating in excess of 20 percent for diabetes is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


